Case 8:19-cv-02891-TPB-CPT Document 15 Filed 01/15/20 Page 1 of 3 PageID 93



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 DELFINA SERNA, on behalf of herself and
 all other similarly situated,
                                                    Case No.: 8:19-CV-2891-T-60CPT
        Plaintiff,


 vs.

 STRADA SERVICES, INC., a Florida Profit
 Corporation,

        Defendant.
                                                _

                   JOINT MOTION TO CONDUCT SETTLEMENT
               CONFERENCE BY TELEPHONE AND ELECTRONICALLY

       Plaintiff, DELFINA SERNA, and Defendant, STRADA SERVICES, INC., pursuant to

Local Rule 3.01(g) and the Court’s FLSA Scheduling Order (Dkt. No. 7), respectfully request that

this Court issue an Order permitting counsel for Plaintiff and counsel for Defendant, as required

by the FLSA Scheduling Order, to conduct the Settlement Conference by telephone. In support of

this Joint Motion, counsel states as follows:

       1.      Plaintiff’s counsel is located in Davie, Florida.

       2.      Defendant’s counsel is located in Maitland, Florida.

       3.      Plaintiff and Defendant’s counsel have tried to set a date and time for an in-person

meeting by providing dates and times in which to meet, but have not been.

       4.      Due to a trial, several depositions, and a mediation, Plaintiff and Defendant’s

counsel have been unable to find a date in which Plaintiff and Defendant’s counsel can meet and
Case 8:19-cv-02891-TPB-CPT Document 15 Filed 01/15/20 Page 2 of 3 PageID 94



discuss in person, in good faith, the settlement of this matter by the Court ordered date of January

28, 2020.

       5.      The parties have tentatively set a telephonic Settlement Conference for January 24,

2020, and a second date of January 27, 2020 if subsequent conversation is needed, to be utilized

upon the entering of an Order by this Court, approving this motion.

       6.      In order to expedite the completion of the Settlement Conference as well as avoid

the unnecessary expenditure of the parties’ resources on travel time between Davie or Maitland,

the parties request that the Court permit counsel for Plaintiff and counsel for Defendant to conduct

the Settlement Conference by telephone and execute an agreed-upon Settlement Conference

Report by electronic mail.

       7.      The issuance of an order permitting counsel for Plaintiff and counsel for Defendant

to conduct the Settlement Conference by telephone and execute an agreed upon Settlement Report

by electronic mail will expedite the completion of the Settlement Conference and Settlement

Report for both parties, as well as conserve the parties’ resources.

                                  MEMORANDUM OF LAW

       Based upon the foregoing, the parties respectfully suggest that they have shown good cause

why the Court should issue an Order permitting counsel for Plaintiff and counsel for Defendant to

conduct the Settlement Conference by telephone and execute an agreed-upon Settlement Report

by electronic mail.

                                         CONCLUSION
       Based upon the foregoing, Plaintiff and Defendant respectfully requests that the Court issue

an Order permitting counsel for Plaintiff and counsel for Defendant to conduct the Settlement

Conference by telephone and execute an agreed upon Settlement Report by electronic mail.



                                                 2
Case 8:19-cv-02891-TPB-CPT Document 15 Filed 01/15/20 Page 3 of 3 PageID 95



      DATED this 15th day of January, 2020.

/s/Paul Sutherland                            /s/ Noah Storch
PAUL L. SUTHERLAND                            NOAH E. STORCH
Florida Bar No. 1008093                       Florida Bar No.: 0085476
NATHAN A. MCCOY                               RICHARD CELLER LEGAL, P.A.
Florida Bar No.: 0676101                      10368 W. State Road 84, Suite 230
WILSON MCCOY, P.A.                            Davie, FL 33324
100 E. Sybelia Avenue, Suite 205              TEL: (866) 344-9243
Maitland, Florida 32751                       FAX: (954) 337-2771
TEL: (407) 803-5400                           noah@floridaovertimelawyer.com
FAX: (407) 803-4617
nmccoy@wilsonmccoylaw.com                     Attorney for Plaintiff
psutherland@wilsonmccoylaw.com
Secondary email:
pleadings@wilsonmccoylaw.com

Attorneys for Defendant




                                              3
